DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a computer-readable storage medium which includes transitory signals (“signals per se”) as explained below:
A "computer-readable storage medium," that performs various functions is recited.  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended.  See MPEP 2111.01.  Therefore, given the broadest reasonable interpretation of the claim, the recited computer readable storage medium could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  See MPEP 2106(I)
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claim 3 recites “the second robot” that provides service to the elevator visitor. It mentions that the second robot is notified to arrive at the elevator door on the elevator-calling floor and providing service to the elevator visitor. However, the claim also mentions that the second robot is informed to go to the current location of the first robot to accompany the elevator visitor to take the elevator. Thus, the second robot is beings asked to perform functions at two different locations at the same time, which makes the subject matter of the claim indefinite.
Regarding claim 4, it depends from claim 3 and inherit the deficiency of claim 3 described above. Therefore, it is rejected under the same logic as claim 3 above.
	Appropriate corrections are required.
Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki (JP 2006198730 A), hereinafter Hiroyuki.
Regarding claim 1, Hiroyuki teaches a method for managing elevator operation (Abstract), comprising the steps of: 
establishing a communication connection with at least one of robots movably arranged in a preset area (Description section, Page 2, paragraph 6th wherein “…the mobile robot transmits a command to the elevator control server via the external communication unit to control the elevator, and rides on the elevator to move between floors”);
receiving data information from the robot, the data information comprising elevator service information generated by the robot based on input information related to an elevator visitor (Description section, Page 3, paragraph 3rd and 9th wherein “The human interface 11 includes a speech recognition unit 111 that recognizes words spoken by humans, an action determination unit 112 that determines the operation of the mobile robot based on the recognition result of the speech recognition unit 111. .... If it is an elevator operation command, in Step 409, a command for calling the elevator to the floor where the mobile robot 1 is located is transmitted to the elevator control server 6”); and
controlling the operation of the elevator and/or the operation of at least another one of the robots according to the received data information (Description section, Page 3, paragraph 9th wherein “If it is an elevator operation command, in Step 409, a command for calling the elevator to the floor where the mobile robot 1 is located is transmitted to the elevator control server 6”).
Regarding claim 2, Hiroyuki teaches all the elements of claim 1. It further teaches the method for managing elevator operation according to claim 1, wherein the robots comprise at least a first robot and a second robot arranged at different locations in the preset area respectively (Fig. 1 and Description section, Page 2, last paragraph wherein “In the figure, mobile robots 1 having manipulators are arranged on the 1F reception lobby, 2F general affairs section, and 3F reception floor, respectively, and share roles such as ‘reception’, ‘delivery’, and ‘guidance’”. 1F, 2F and 3F refers to first, second and third floor respectively), and
the first robot acquires the input information from the elevator visitor to generate the elevator service information, the elevator service information comprising identity feature (Description section Page 4, last paragraph wherein “During the speech recognition, the action determining unit 112 specifies the action to be executed by the reception robot from the company name, name, purpose, etc. of the visitor while collating with a vocabulary registered in advance”), current location, and elevator-calling floor of the elevator visitor (Description section, Page 4, paragraph  5th wherein “When the purpose of the visitor is a visit, the object name “RB01”, which is “reception robot”, sends an elevator call command (GO TO 1F) including the destination to the elevator control server 6”);
Regarding claim 3, Hiroyuki teaches all the elements of claim 2. Hiroyuki also teaches the method for managing elevator operation according to claim 2, further comprising at least one of the following steps: 
dispatching an elevator car to arrive at the floor where the current location is on and run to the elevator-calling floor after the elevator visitor is loaded, according to the current location and the elevator-calling floor in the elevator service information (Description section, page 5 paragraph 2nd wherein the robot calls the elevator to the current location and transports the visitor to the destination floor, “when the visitor's purpose is a visit, the reception robot utters “Please come to the 3rd floor with that elevator” and sends a call command (GO TO 1F) to the elevator control server 6. Further, after receiving the notification of movement completion from the elevator control server 6 to the designated floor (here, 1F), the reception robot transports visitors to the elevator control server 6 so as to move to the 3F reception floor after a predetermined time has elapsed. Send the command (GO TO 3F GUEST)”;
notifying the second robot located on or closest to the elevator-calling floor to arrive at an elevator door on the elevator-calling floor according to the elevator- calling floor in the elevator service information, for providing the elevator visitor, after arriving at the elevator-calling floor, with service (Description section, page 5 paragraph 2nd wherein the guidance robot at a different floor is given command to arrive at the elevator door of the destination floor and provides service to the elevator visitor. “The guidance robot that has received the guidance command moves to the front of the elevator on the 3rd floor reception floor and waits until the elevator door opens. When the distance sensor installed on the robot detects that the elevator door has been opened, the guidance robot says "Let's come. I will guide you" along with a predetermined manipulator action.”);
judging whether it is necessary to inform the second robot to accompany the elevator visitor to take the elevator according to the identity feature in the elevator service information: if yes, informing the second robot to go to the elevator door at the current location to accompany the elevator visitor to take the elevator, and making no response to the elevator operation performed by the elevator visitor before the second robot arrives at the elevator door;
authenticating the identity of the elevator visitor according to the identity feature in the elevator service information when the elevator visitor is taking the elevator; and 
performing a verification based on the identity feature in the elevator service information when the elevator visitor changes the elevator-calling floor thereof, and updating elevator-calling registration after the verification on the changed elevator- calling floor is passed.
Regarding claim 5, Hiroyuki teaches the method for managing elevator operation according to claim 2, wherein the first robot is arranged in a lobby of a building where the elevator is located, and the second robot is arranged on one or more floors of the building (Fig. 1 and Description section, page 2 last paragraph wherein mobile robots are arranged in the lobby as well as different floors. “In the figure, mobile robots 1 having manipulators are arranged on the 1F reception lobby, 2F general affairs section, and 3F reception floor, respectively, and share roles such as ‘reception’, ‘delivery’, and ‘guidance’”. 1F, 2F and 3F refers to first, second and third floor respectively).
Regarding claim 9, Hiroyuki teaches the method for managing elevator operation according to claim 1, wherein the preset area comprises a lobby of a building where the elevator is located, an elevator door, and a target location of a preset floor (Fig. 1 and Description section, page 2 last paragraph and page 5, 1st paragraph wherein mobile robots are arranged in the area including the lobby with the elevator, elevator door and at least in an area in another floor. ““In the figure, mobile robots 1 having manipulators are arranged on the 1F reception lobby, 2F general affairs section, and 3F reception floor, respectively, and share roles such as ‘reception’, ‘delivery’, and ‘guidance’”. 1F, 2F and 3F refers to first, second and third floor respectively …. The delivery robot with the parcel transmits a call command (GO TO 2F) to the elevator control server 6 via the wireless LAN, moves to the front door of the elevator on the 2nd floor, and waits until the elevator door opens”). 
Regarding claim 10, Hiroyuki teaches all the limitations of claim 1 (See discussions for claim 1). Hiroyuki also teaches a device that manages elevator operation (Description section Page 2, paragraph 6th wherein “the mobile robot transmits a command to the elevator control server via the external communication unit to control the elevator”) comprising a processor (Description section page 3, 2nd paragraph wherein the mobile robot includes a robot controller 12 for controlling the operation of the mobile robot) and a memory for storing instructions wherein when the instructions are executed, the processor implements the method for managing elevator operation according to claim 1 (Fig. 2 and Description section, page 3 paragraph 3rd wherein the shared memory 123 stores the command information).
Regarding claim 11, Hiroyuki teaches all the limitations of claim 1 (See discussions for claim 1). Hiroyuki also teaches an elevator system comprising an elevator (Abstract and Fig 1) and 
a device for managing elevator operation (Description section, Page 2, paragraph 6th wherein “…the mobile robot transmits a command to the elevator control server via the external communication unit to control the elevator, and rides on the elevator to move between floors”)
which is communicatively connected with the elevator and at least one robot movably arranged in a preset area (Description section, Page 2, paragraph 6th wherein “…the mobile robot transmits a command to the elevator control server via the external communication unit to control the elevator, and rides on the elevator to move between floors … The invention described in claim 2 is characterized in that a plurality of the mobile robots are arranged so that they can communicate with each other via each of the external communication units”) and
comprises a processor (Fig. 2 and Description section page 3, 2nd paragraph wherein the mobile robot includes a robot controller 12 for controlling the operation of the mobile robot) and a memory for storing instructions wherein when the instructions are executed, the processor implements the method for managing elevator operation according to claim 1 (Fig. 2 and Description section, page 3 paragraph 3rd wherein the shared memory 123 stores the command information).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki (JP 2006198730 A), hereinafter Hiroyuki in view of Kanako (WO 2019171917 A1) hereinafter Kanako.
Regarding claim 4, Hiroyuki teaches all the elements of claim 3. Hiroyuki also teaches the method for managing elevator operation according to claim 3, further comprising the following steps: 
receiving feedback information from the notified or informed second robot (Claim 2 and Description section, page 4, 2nd last paragraph wherein the mobile robots can communicate with each other. “The invention described in claim 2 is characterized in that a plurality of the mobile robots are arranged so that they can communicate with each other via each of the external communication units……..The “Receiving robot” (object name “RB01”) that sent the instruction confirms that the other two mobile robots have moved to the designated location, calls the elevator, and the floor where the mobile robot does not exist, i.e. 3F reception Move to the floor”);
However, Hiroyuki does not teach notifying another robot to arrive at a location when the other robot cannot arrive at that location.
Kanako teaches selecting at least another robot to solve the detected problem when it is determined that the first robot cannot solve the problem (Appendix 2-3 wherein “The information processing apparatus according to appendix 1, wherein when the determination unit determines that the first robot cannot solve the problem, the second robot that solves the detected problem is selected; The information processing apparatus according to appendix 1 or 2, wherein the instructing unit instructs the second robot about work contents for solving the problem”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hiroyuki’s teachings of notifying and receiving feedback to incorporate Kanako’s teachings of selecting a second robot when the first robot is unable to solve the problem in order to notify the second robot to arrive at the elevator door when the first robot cannot arrive according to the feedback information. Doing so would allow plurality of robots to cooperate and deal with a problem (Kanako, Abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki (JP 2006198730 A), hereinafter Hiroyuki in view of Janne (EP 3450371 A1) hereinafter Janne.
Regarding claim 6, Hiroyuki teaches all the elements of claim 1. Hiroyuki also teaches the method for managing elevator operation according to claim 1, wherein the preset area comprises a target location (Fig. 1 and Description section page 4, 2nd last paragraph wherein the robots are operating in their designated area. “The “Receiving robot” (object name “RB01”) that sent the instruction confirms that the other two mobile robots have moved to the designated location, calls the elevator, and the floor where the mobile robot does not exist, ie 3F reception Move to the floor”).
Hiroyuki also teaches that the robot confirms that the other robots are at the target location as mentioned earlier. However, Hiroyuki does not teach notifying a robot to arrive at the target location when there is no robot present at the target location. 
Janne in the same field of endeavor teaches notifying robots to move to predetermined positions for serving users (Col 8 lines 51-56, wherein “By means of this kind of information the data center 140 may generate control signal either directly to the mobile robot 150 or indirectly e.g. through the elevator controller 110 to the mobile robot 150 for instructing the mobile robot 150, or a plurality of mobile robots 150, to move to predetermined position in the location for serving the users as described”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hiroyuki’s teachings of confirming that the robots are at the target location to incorporate Janne’s teachings of notifying robots to move to a predetermined position in order to notify robots to arrive at the target location when it is confirmed that the robot is currently at the target location. Doing so would improve user experience and reduce waiting time of an elevator (Janne, col 1 lines 12-16). 
Claim 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki (JP 2006198730 A), hereinafter Hiroyuki in view of Gottfried (EP 3357852 A1) hereinafter Gottfried.
Regarding claim 7, Hiroyuki teaches all the elements of claim 1 including notifying and communicating with robots (Claim 2 and Description section page 2 paragraph 6th wherein the mobile robots can communicate with each other. “The invention described in claim 2 is characterized in that a plurality of the mobile robots are arranged so that they can communicate with each other via each of the external communication units”). However, Hiroyuki does not teach that the robots perform at least one of the following operations: performing elevator safety inspection, identifying dangers or malfunctions in the preset area, warning the dangers or malfunctions in the preset area, and detecting a crowd flow in the preset area.
Gottfried in the same field of endeavor teaches a mobile robot for performing elevator safety inspection (Fig. 1, Abstract and para 0001, wherein the mobile robots checks functions and conditions of an elevator).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hiroyuki’s teachings of mobile robots communicating with other devices to incorporate Gottfried’s teachings of mobile robots performing inspection of an elevator system. Doing so would allow monitoring robots under more realistic conditions and therefore the functions and conditions may be checked with higher reliability (Gottfried, Abstract).
Regarding claim 8, modified Hiroyuki teaches all the elements of claim 7 including mobile robots performing elevator safety inspection. Hiroyuki also teaches that the robots have various sensors such as force sensor, distance sensor etc. (Description section page 5, 1st paragraph wherein “At this time, the delivery robot detects the information of the force sensor arranged in the manipulator …. When recognizing that the door of the elevator is opened, a distance sensor included in the sensor unit 14 mounted on the mobile robot is used…”).
However, Hiroyuki does not teach performing elevator safety inspection using one or more sensors comprising one or more of an image sensor, a video sensor, an acoustic sensor, an infrared sensor, a depth sensor, a temperature sensor, a smoke sensor, and a gunshot sensor.
Gottfried teaches that the robots performing safety inspection of the elevator using radar sensor, ultra-sonic sensors, a camera etc. (Para 0025 wherein “AMRs [autonomous mobile robots] typically comprise first sensors such as radar sensors, ultrasonic sensors, a camera and/or other suitable sensors which may provide sensing data…”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hiroyuki’s teachings of mobile robots performing inspection of an elevator system to incorporate Gottfried’s teachings of mobile robots performing inspection of an elevator system using various sensors including image sensor, depth sensor etc. Doing so would allow monitoring robots under more realistic conditions and therefore the functions and conditions may be checked with higher reliability (Gottfried, Abstract).
Regarding claim 12, Hiroyuki all the limitations of claim 1 (See discussions for claim 1). However, Hiroyuki does not teach a computer readable storage medium. Gottfried teaches a computer readable medium for storing instructions to control a mobile robot.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hiroyuki’s teachings to incorporate Gottfried’s teachings of having a computer readable medium so that instruction can be stored.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryoichi (JP 2019052027 A) teaches judging whether it is necessary to accompany the elevator visitor to take the elevator and accompany the elevator visitor to take the elevator (Abstract, page 2 paragraph 8th,9th and page 4, 2nd last paragraph wherein the robot determines that the visitor is an elderly or disabled person who require assistance using the camera control system and gets on the elevator with the person guiding to the destination).  
Zhang (CN110540116A) teaches making no response to the elevator operation performed by an elevator visitor (Abstract, Page 3, page 6, 1st paragraph wherein the elevator monitoring device determines that the elevator operation instruction is an invalid operation instruction and sends the invalid operation instruction to an elevator controller to prevent elevator operation when a child is in the elevator alone. “… the safety command that the elevator door is normally open is sent to the elevator controller, so as to keep the elevator door normally open, thereby preventing a child from operating the elevator by mistake…”).
Miyajima (US 9802788 B2) teaches authenticating the identity of the elevator visitor (Col 2 lines 19-21, wherein “… the method further includes the step of verifying the user's identity before allowing access to an elevator”) and performing a verification based on the identity feature in the elevator service information when the elevator visitor changes the elevator-calling floor thereof (Col 4, lines 51-59, wherein “Person A then visits an assigned floor in step 140. Should Person A wish to change floors, the credential 20 is scanned again at a landing scanner (e.g., as an example at landing on floor landing 1, 8 or N) 40, 45, or 50. The device then verifies the data and assigns a car to take the visitor to the assigned floor”).
Fujihata (US 20120152660 A1)teach updating the elevator-calling registration when the user wants to changes the destination floor (Para 0039, wherein “when the user wants to change the destination call automatically registered during the passing through the security gate (when the user wants to move to a floor different from the destination floor registered by the user beforehand), this user can cancel the automatically registered destination call and register a desired destination call by manually registering a destination call from the hall-installed call registration device 2 in the hall 1”).
Noxon (US 9998581 B1) teaches the elevator system that verifies with the access control system that the user with the access control payload is authorized to travel to the requested floor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR KC whose telephone number is (571)272-7337. The examiner can normally be reached M-F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR KC/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664